IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ROBERTO L. NORTON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4426

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 14, 2015.

An appeal from the Circuit Court for Leon County.
James O. Shelfer, Judge.

Roberto L. Norton, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.